Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 11,
2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00328-CV
                                    ____________

                  IN RE MOODY HAMPTON HILL, LTD., Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   151st District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2011-45206



                      MEMORANDUM                     OPINION

       On April 10, 2012, relator, Moody Hampton Hill, Ltd., filed a petition for writ of
mandamus. See Tex. Gov't Code Ann. § 22.221. Relator asked this Court to vacate the
oral rulings rendered by The Honorable Mike Engelhart, Judge of the 151st District Court,
Harris County, Texas, on April 5, 2012, in trial court cause number 2011-45206, styled
Falcon Interest Realty Corporation v. Moody Hampton Hill, Ltd., 7575 Kirby, L.P., and
Brett Moody, Individually. Relator claimed the trial court abused its discretion in ordering
(1) that Brett Moody appear for deposition before April 18, 2012, (2) the disclosure of tax
returns before April 11, 2012; and (3) that a non-party be permitted to question Brett
Moody at his deposition. Relator also filed an Emergency Motion for Stay.
         By order dated April 11, 2012, this court stayed the trial court's oral ruling for the
production of tax returns. However the court noted that relator was required to file a
written order reflecting the trial court’s ruling, or a representation that an order was
requested but not signed pursuant to Tex. R. App. P. 33.1(a)(2). 1                                    Relator filed a
supplemental record on May 1, 2012, which included orders from the trial court as to the
tax returns.2 We find no abuse of discretion in the trial court's ordering production of the
tax returns to the court under seal.3

         Further, we find relator has not established the trial court abused his discretion
regarding the deposition of Brett Moody.

         Therefore, the petition for writ of mandamus is denied.



                                                         PER CURIAM

Panel consists of Justices Boyce, Christopher and Jamison.




1
  In accordance with that order, our stay expired at 5:00 p.m. on April 19, 2012.
2
  The trial court ordered relator to furnish sealed copies of their tax returns to the trial court by 4:00 p.m. on
Wednesday, April 11, 2012. The trial court later stayed this part of the order.
3
  We are unable to determine from the orders whether the trial court has determined that the tax returns are
discoverable.
                                                            2